756 So. 2d 1100 (2000)
Merle J. STOKES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-1779.
District Court of Appeal of Florida, Fourth District.
May 3, 2000.
Merle J. Stokes, Arcadia, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Robert R. Wheeler, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the order that denied Merle Stokes' petition for writ of habeas corpus. After that order was entered, it was brought to the judge's attention that he had previously disqualified himself from the case, but that there was no written order to that effect in the file. The judge then entered a written order disqualifying himself from the case nunc pro tunc to the date of the oral ruling.
The order denying the petition must be reversed because it was entered by a disqualified judge. Meaweather v. State, 732 So. 2d 499 (Fla. 1st DCA 1999); Rogers v. State, 341 So. 2d 196 (Fla. 4th DCA 1976), cert. denied, 348 So. 2d 953 (Fla.1977). On remand, the chief judge of the circuit shall appoint a different judge to consider and rule upon Appellant's motion.
REVERSED AND REMANDED.
STONE, KLEIN, and TAYLOR, JJ., concur.